NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                      




                   IN THE SUPREME COURT OF THE STATE OF WASHINGTON


              O.S.T, by and through his parents, G.T.          )
              and E.S.; and L.H., by and through his           )
              parents, M.S. and K.H., each on his own          )              No. 88940-6
              behalf and on behalf of all similarly situated   )
              individuals,                                     )                En Bane
                                                               )
                            Respondents,                       )
                                                               )    Filed     OCT 0 9 2014
                                                                            -----------------
                   V.                                          )
                                                               )
              REGENCE BLUESHIELO, a Washington                 )
              corporation,                                     )
                                                               )
                            Appellant.                         )
                                                               )


                      WIGGINS, J.-Today's controversy arises from the enactment of two laws:

          the neurodevelopmental therapies mandate, RCW 48.44.450, and the mental health

          parity act, RCW 48.44.341.            In 1989, the Washington Legislature mandated

          coverage for neurodevelopmental therapies (neurodevelopmental therapies or NOT)

          (speech, occupational, and physical therapy) in employer-sponsored group plans for

          children under age seven (the neurodevelopmental therapies mandate or NOT

          mandate). RCW 48.44.450. In 2005, the legislature enacted the mental health parity

          act, which mandates coverage for "mental health services." RCW 48.44.341. We

          hold that the statutes do not conflict-neurodevelopmental therapies may constitute

          "mental health services" if the therapies are medically necessary to treat a mental
                                                
              O.S. T. by and through his parents, G. T. and E.S. eta/.
              v. Regence 8/ueshie/d, No. 88940-6

              disorder identified in the American Psychiatric Association's Diagnostic and

              Statistical Manual of Mental Disorders (4th rev. ed. 2000) (DSM-IV- TR). Therefore,

              the blanket exclusions of neurodevelopmental therapies in the plaintiffs' health

              contracts are void and unenforceable.

                                                         FACTS

                     The two named plaintiffs in this case are O.S.T. and L.H. O.S.T. was six years

              old at the time this law suit commenced. When he was just six months old, he began

              having difficulties feeding and was diagnosed with a feeding disorder. Problems with

              O.S.T.'s health worsened as he got older. "He went from having normal language

              development to nearly no language at all." By his third birthday, therapists believed

              that O.S.T. was autistic. Between 2006 and 2008 he received speech, physical, and

              occupational therapy from Boyer Children's Clinic. 1            After leaving the Boyer

              Children's Clinic, he continued to receive neurodevelopmental therapies from

              Children's Communication Corner; the Hearing, Speech and Deafness Center; and

              Seattle Children's Hospital. In 2009, the autism diagnosis was confirmed following

              an evaluation with Seattle Children's Hospital.

                     The second named plaintiff, L.H., was two years old when this suit began. He

              is diagnosed with expressive language disorder, myotubular myopathy, profound

              hypotonia, and severe hydrocephalus.               He receives speech, occupational, and

              physical therapy from Boyer Children's Clinic.




              1 Thesetherapies were subsidized by the Boyer Children's Clinic. At the age of three, O.S.T.
              was no longer eligible for the subsidy.


                                                             2
                                                 
          0. S. T. by and through his parents, G. T. and E. S. eta/.
          v. Regence B/ueshield, No. 88940-6

                   Both plaintiffs either are or have been insured under health policies issued by

          Regence BlueShield that contain blanket exclusions for neurodevelopmental

          therapies. Regence BlueShield did not cover O.S.T.'s therapies, so O.S.T.'s parents

          paid for the services. It is unclear whether Regence BlueShield denied any of L.H.'s

          claims.

                   The plaintiffs filed a class-action complaint, alleging breach of contract;

          declaratory relief; violation of the Washington Consumer Protection Act, chapter

          19.86 RCW; and seeking injunctive relief. Judge Erlick granted partial summary

          judgment to the plaintiffs on December 12, 2012.                 He held that "any provisions

          contained in Regence BlueShield policies issued and delivered to Plaintiffs O.S.T.

          and L.H. on or after January 1, 2008[ 21that exclude coverage of neurodevelopmental

          therapies regardless of medical necessity are declared inValid, void and

          unenforceable by Defendant and its agents."                  He further certified the order for

          interlocutory review under RAP 2.3(b)(4).                    The Court of Appeals granted

          discretionary review, and we accepted transfer.

                                                    ANALYSIS

                   We hold the neurodevelopmental therapies mandate and the mental health

          parity act do not conflict. The mental health parity act requires insurers to provide

          NOT coverage in individual plans when the therapies are medically necessary to




          2      This is the date the mental health parity act became applicable to individual health
          plans. See LAWS OF 2007, ch. 8, § 1.




                                                          3
                                                
          0. S. T. by and through his parents, G. T. and E. S. eta/.
          v. Regence Blueshield, No. 88940-6

          treat mental disorders recognized in the DSM-IV-TR if the insurance contract covers

          medical and surgical services. 3 We also affirm the trial court's order granting partial

          summary judgment.

                                               A Standard of Review

                   We review matters of statutory interpretation de novo. Oep't of Ecology v.

          Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4 (2002). We use that same

          standard to review grants of summary judgment.               Camicia   v. Howard S. Wright
          Constr. Co., 179 Wn.2d 684, 693, 317 P.3d 987 (2014).

                                             B. Statutory Interpretation

                   Our fundamental goal in statutory interpretation is to "discern and implement

          the legislature's intent." State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201

          (2007). If a statute's meaning is plain on its face, we "give effect to that plain meaning

          as an expression of legislative intent." Campbell & Gwinn, LLC, 146 Wn.2d at 9-10.

          We derive the plain meaning from the language of the statute and related statutes.

          /d. "When the plain language is unambiguous-that is, when the statutory language

          adt11its of only one meaning-the legislative intent is apparent, and we will not

          construe the statute otherwise." State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318



          3       Regence BlueShield argues that there is no justiciable issue before the court, so a
          declaratory judgment would be inappropriate. We reject this argument. O.S.T and L.H. are
          both diagnosed with mental disorders recognized in the DSM-IV- TR, Regence BlueShield
          insures both of them on individual plans, both of their contracts contain blanket exclusions
          for neurodevelopmental therapies, and both need neurodevelopmental therapies. Regence
          BlueShield has denied coverage to O.S.T. While Regence BlueShield has not denied claims
          for L.H., the risk of it doing so is more than merely hypothetical or speculative. Diversified
          Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 814,.15, 514 P.2d 137 (1973).



                                                          4
   0. S.                                
                 T by and through his parents, G. T and E. S. eta/.
           v. Regence 8/ueshie/d, No. 88940-6

          (2003). However, when the statute is ambiguous orthere are conflicting provisions,

          "we may arrive at the legislature's intent by applying recognized principles of

          statutory construction." !d.

                 We begin with an analysis of the plain language of the NOT mandate. The

          legislature passed the mandate in 1989.       LAWS OF   1989, ch. 345; RCW 48.44.450.

          It provides:

                 (1) Each employer-sponsored group contract for comprehensive
                 health care service[s]             shall include coverage for
                 neurodevelopmental therapies for covered individuals age. six and
                 under.

                    (2) Benefits provided under this section shall cover the services of
                 those authorized to deliver occupational therapy, speech therapy, and
                 physical therapy ....

                    (3) Benefits provided under this section shall be for medically
                 necessary services as determined by the health care service
                 contractor. Benefits shall be payable for services for the maintenance
                 of a covered individual in cases where significant deterioration in the
                 patient's condition would result without the service. Benefits shall be
                 payable to restore and improve function.

          RCW 48.44.450 (emphasis added).

                 The plain language of the mandate suggests legislative intent to expand

          coverage for therapies, but to do so in a limited way.          It mandated expanded

          coverage only for group insurance plans and, within those plans, only for children

          under age seven. /d.

                 Sixteen years later, the legislature enacted another mandate, which requires

          health insurers to provide coverage for "mental health services."          See RCW

          48.44.341. The legislature passed the mandate after finding that the cost of leaving



                                                        5
                                                      
          0. S. T by and through his parents, G. T and E. S. et at.
          v. Regence Blueshield, No. 88940-6

          mental disorders untreated is significant.            See LAWS OF 2005, ch. 6, § 1.           Costs

          include:

                     [d]ecreased job productivity, loss of employment, increased. disability
                     costs, deteriorating school performance, increased use of other health
                     services, treatment delays leading to more costly treatments, suicide,
                     family breakdown and impoverishment, and institutionalization,
                     whether in hospitals, juvenile detention, jails, or prisons.



                     The mental health parity act provides:

                            (2) All health service contracts providing health benefit plans
                     that provide coverage for medical and surgical services shall provide:



                           (b) For all health benefit plans[ 5l delivered ... on or after
                     January 1, 2008, coverage for:




          4   The legislature also found:

                             Treatable mental disorders are prevalent and often have high impact
                     on health and productive life. The legislature finds that the potential benefits
                     of improved access to mental health services are significant. Additionally, the
                     legislature declares that it is not cost-effective to treat persons with mental
                     disorders differently than persons with medical and surgical disorders.

                            Therefore, the legislature intends to require that insurance coverage
                     be at parity for mental health services, which means this coverage be
                     delivered under the same terms and conditions as medical and surgical
                     services.

          /d.
          5Originally, the mental health parity act covered only group health benefit plans for groups
          of more than 50 employees. LAWS OF 2005, ch. 6, § 4. However, in 2007, the legislature
          expanded the scope of the mental health parity act to cover all health benefit plans. LAWS
          OF 2007, ch. 8, § 3.




                                                            6
   0. S.                                        
                T by and through his parents, G. T and E. S. et at.
          v. Regence Blueshield, No. 88940-6

                          (i)   Mental health services[61....

          RCW 48.44.341.         The legislature defined "mental health services" as "medically

          necessary outpatient and inpatient services provided to treat mental disorders

          covered by the diagnostic categories listed in the most current version of the

          diagnostic and statistical manual of disorders .... " RCW 48.44.341 (1 ). 7

                   The language of the mental health parity act evidences legislative intent to

          require health insurers to cover treatment for mental health disorders and to do so

          in parity with the medical and surgical services it covers.           Expressive language

          disorder and autistic disorder are mental disorders recognized in the DSM-/V- TR at

          pages 58-61 and 70-75. By the plain language of the mental health parity act, the

          legislature did not create an exception for autism (or expressive language disorder)

          or the neurodevelopmental therapies that treat these disorders.                   See RCW

          48.44.341 (1 ). Therefore, under the language of the statute, the mental health parity


          6   RCW 48.44.341 (2)(i) continues:

                   The copayment or coinsurance for mental health services may be no more
                   than the copayment or coinsurance for medical and surgical services
                   otherwise provided under the health benefit plan. Wellness and preventive
                   services that are provided or reimbursed at a lesser copayment, coinsurance,
                   or other cost sharing than other medical and surgical services are excluded.
                   from this comparison. If the health benefit plan imposes a maximum out-of-
                   pocket limit or stop loss, it shall be a single limit or stop loss for medical,
                   surgical, and mental health services . . . .             ·

          7The legislature expressly excluded certain services from the definition of "mental health
          services." See RCW 48.44.341 (1) ("(a) Substance related disorders; (b) life transition
          problems ... ; (c) skilled nursing facility services, home health care, residential treatment,
          and custodial care; and (d) court ordered treatment unless the health care service
          contractor's medical director or designee determines the treatment to be medically
          necessary").




                                                         7
   0. S.                                          
                T by and through his parents, G. T and E. S. eta/.
          v. Regence B/ueshield, No. 88940-6

          act requires coverage for medically necessary neurodevelopmental therapies if they

          are used to treat a mental disorder recognized in the DSM-IV- TR.

                 The NOT mandate and mental health parity act are unambiguous and do not

          conflict. 8 The scope of each is different. One statute addresses neurodevelopmental

          therapies generally and does not require that they be used to treat a mental disorder

          recognized in the DSM-IV-TR. See RCW 48.44.450. The other broadly mandates

          coverage for all medically necessary treatment for mental disorders recognized in

          the DSM-IV- TR, except as expressly excluded (provided the contract covers medical

          and surgical services). See RCW 48.44.341 (1 ), (2).

                 Under the plain language of the statute, we conclude that the NOT mandate

          creates a minimum level of required coverage for neurodevelopmental therapies.

          However, when neurodevelopmental therapies are medically necessary to treat

          mental disorders in the DSM-IV-TR, the mental health parity act requires additional

          coverage. Insurers must meet the requirements of both acts. 9



          8       Because the statutory language is unambiguous, we find it unnecessary to inquire
          into legislative history or failed, subsequent bills. See Campbell & Gwinn, LLC, 146 Wn.2d
          at 12.

          9        Regence BlueShield asks us to attach significance to the fact that the Washington
          State Office of the Insurance Commissioner (OIC) has never disapproved Regence
          BlueShield's NOT exclusion. We decline to do so. Assuming that this constitutes an agency
          interpretation, we afford the agency interpretation deference only if the interpretation is not
          contrary to the plain language of the statute. Port of Seattle v. Pollution Control 1-lr'gs Bd.,
          151 Wn.2d 568, 612, 90 P.3d 659 (2004). According to the plain language of the mental
          health parity act, insurers must provide coverage for mental health services, including
          neurodevelopmental therapies, if they are medically necessary to treat mental disorders
          recognized in the DSM-IV-TR. RCW 48.44.341. Regence BlueShield's exclusion was
          contrary to the plain language of the mental health parity act, and OIC's action (or inaction)
          is irrelevant.



                                                         8
                                             
          O.S. T. by and through his parents, G.T and E.S. eta/.
          v. Regence Blueshield, No. 88940-6

                                 C.     Regence BlueShield's Arguments

                   Regence BlueShield makes several failing arguments.          It first argues that

          neurodevelopmental therapies are an exception to the mental health parity act. It

          arrives at this conclusion using the statutory maxim expressio unius est exclusio

          alterius. Applying this maxim, Regence BlueShield argues that the NOT mandate

          has both positive and negative requirements.             The positive is that employer-

          sponsored plans must provide NOT coverage to children through age six. See RCW

          48.44.450(1 ). The negative is that no employer-sponsored plan is required to cover

          NOT to children over age six, and no other health plan is required to provide NOT

          benefits. See RCW 48.44.450(1 ). Under this interpretation, Regence BlueShield

          argues that the two statutes conflict-the mental health parity act requires coverage

          not required by the NOT mandate. Regence BlueShield concludes that the NOT

          mandate is the more specific statute and, therefore, controls. Consequently, O.S.T.

          and L.H. are not entitled to coverage.

                   Regence BlueShield's argument is unpersuasive.         It would make sense to

          apply the maxim expressio unius est exclusio alterius if the statutory language was

          ambiguous and the legislature never had enacted the mental health parity act.

          However, once the legislature passed the mental health parity act, the statute

          requires coverage regardless of the NOT mandate. The statutory maxim is

          subordinate to the primary rule of statutory interpretation, which is to follow legislative

          intent. See De Grief v. City of Seattle, 50 Wn.2d 1, 12, 297 P.2d 940 (1956). The




                                                       9
   0. S.                                    
                T by and through his parents, G. T and E. S. eta/.
          v. Regence 8/ueshie/d, No. 88940-6

          legislature's clear intent is to require coverage for all medically necessary services

          that treat mental disorders.

                 Regence BlueShield's reliance on the general-specific rule of statutory

          interpretation is also misplaced. We will not apply the rule because the statutes do

          not conflict. The rule of statutory construction applies only if, after attempting to read

          statutes governing the same subject matter in pari materia, we conclude that the

          statutes conflict to the extent they cannot be harmonized. In re Estate of Kerr, 134

          Wn.2d 328, 343, 949 P.2d 810 (1998); Residents Opposed to Kittitas Turbines v.

          State Energy Facility Site Evaluation Council, 165 Wn.2d 275, 308-10, 197 P.3d

          1153, 1170 (2008) (EFSEC).         Under the principle of statutory construction, the

          specific statute prevails over a general statute. Kerr, 134 Wn.2d at 343; EFSEC,

          165 Wn.2d at 308-310. In situations where the legislature enacts a general statute

          after a specific statute, we construe "the original specific statute as an exception to

          the general statute, unless expressly repealed." EFSEC, 165 Wn.2d at 309. The

          statutes do not conflict, so there is no need to apply the rule of statutory construction.

                 Second, Regence BlueShield argues that our interpretation of the mental

          health parity act constitutes an implicit repeal. "Repeal by implication occurs when

          an act not purporting to repeal any prior act is wholly or partially inconsistent with a

          prior statute . . . . "   1A NORMAN J. SINGER & J.D. SHAMBlE SINGER, SUTHERLAND

          STATUTORY CONSTRUCTION § 22:22, at 320-21 (7th ed. 2007). We disfavor repeals

          by implication, and will not find repeal by implication "where earlier and later statutes

          may logically stand side by side and be held valid." Bellevue Sch. Dist. No. 405 v.



                                                      10
                                            
          0. S. T by and through his parents, G. T and E. S. et at.
          v. Regence Blueshield, No. 88940-6

          Brazier Constr. Co., 103 Wn.2d 111, 123, 691 P.2d 178 (1984 ); see Tardiff v.

          Shoreline Sch. Dist., 68 Wn.2d 164, 166, 411 P.2d 889 (1966); Our Lady of Lourdes

          Hosp. v. Franklin County, 120 Wn.2d 439, 450, 842 P.2d .956 (1993) ("Under the 2-

          pronged test for such repealer, the later act must cover the entire subject matter of

          the earlier legislation, be complete in itself, and be intended to supersede prior

          legislation on the subject; and the two acts must be so clearly inconsistent and so

          repugnant to each other that they cannot be reconciled."). "Where an amendment

          may be harmonized with the existing provisions and purposes of a statutory scheme,

          there is no implicit repeal." Gilbert v. Sacred Heart Med. Ctr., 127 Wn.2d 370, 375,

          900 P.2d 552 (1995); see 1A SUTHERLAND STATUTORY CONSTRUCTION, supra, § 23:9,

          at 468-69 ("[l]f the 'inconsistency between a later act and an earlier one is not fatal to

          the operation of either, the two may stand together and no repeal is effected.").

                   Here, the statutes may stand side by side and fulfill their respective purposes.

          The NOT mandate changed common law. Insurers may limit their liability, unless the

          exclusion is inconsistent with public policy or a statutory mandate. Carr v. Blue Cross

          of Wash. & Alaska, 93 Wn. App. 941, 948, 971 P.2d 102 (1999). By enacting the

          NOT mandate, the legislature changed the law as applied to employer-sponsored

          plans for children under age seven, thus setting the floor on required coverage

          concerning employer-sponsored plans. Almost two decades later, the legislature

          added another coverage mandate-this time requiring parity for mental health

          services. The effect of the later statute does not nullify the effects of the former. The

          express language of the NOT mandate simply requires coverage for group plans with



                                                         11
   0. S.                                   
                T by and through his parents, G. T and E. S. et at.
          v. Regence 8/ueshie/d, No. 88940-6

          children under age seven. The mental health parity act created a different floor for

          medically necessary treatments for mental disorders. Therefore, the mental health

          parity act does not implicitly repeal the NOT mandate ..

                 Finally,   Regence      BlueShield. argues       that . because    "providers   of

          neurodevelopmental therapies-occupational, speech, and physical therapists-

          may not provide mental-health services, those therapies cannot be considered

          mental-health services, and the [mental health] Parity Act does not apply." Appellant

          Regence BlueShield's Opening Br. at 18. It reaches this conclusion by exporting

          from another chapter of the statute the definition of "mental health care practitioners."

          See RCW 48.43.087. Regence BlueShield's reasoning is flawed. The definition was

          only "for purposes of [the] section" of the statute that allows insurance enrollees to

          agree to contract for other services at their own expense. RCW 48.43.087(1 )(c), (2).

          An additional red flag is that RCW 48.43.087(1 )(d) provides a definition for "mental

          health services" that is different from the one provided in the mental health parity act.

          Clearly, the definitions in RCW 48.43.087 do not apply to the mental health parity

          act.

                                             D. Summary Judgment

                 Having interpreted the statutes, we now analyze whether the trial court

          properly granted summary judgment.           Summary judgment is appropriate only if

          "there is no genuine issue as to any material fact and ... the moving party is entitled

          to a judgment as a matter of law." CR 56(c). We grant motions only if reasonable

          people could reach one conclusion based on the evidence when viewing the facts in



                                                       12
   0. S.                                      
                 T by and through his parents, G. T and E. S. eta/.
          v. Regence Blueshield, No. 88940-6

          the light most favorable to the nonmoving party.            Korslund v. DynCorp Tri-Cities

          Servs., Inc., 156 Wn.2d 168, 177, 125 P.3d 119 (2005).                Here, the trial court

          appropriately granted summary judgment on the declaratory judgment claim.

                 Under the Uniform Declaratory Judgments Act, chapter 7.24 RCW, "[c]ourts

          of record within their respective jurisdictions shall have power to declare rights,

          status and other legal relations whether or not further relief is or could be claimed."

          RCW 7.24.01 0. "A person interested under a deed, will, written contract or other

          writings constituting a contract, or whose rights, status or other legal relations are

          affected by a statute [or] contract . . . may have determined any question of

          construction or validity arising under the instrument, statute, ordinance, contract or

          franchise and obtain a declaration of rights, status or other legal relations

          thereunder." RCW 7.24.020.         Here, the plaintiffs ask the court to determine the

          validity of a provision in their health contracts under Washington law.

                 Under the mental health parity act, all health benefit plans must provide

          coverage for "mental health services" if they provide coverage for medical and

          surgical services. RCW 48.44.341(2)(c). Neurodevelopmental therapies qualify as

          "mental health services" if they are medically necessary to treat a mental disorder

          covered by the DSM-IV- TR. RCW 48.44.341.

                 Regence BlueShield is a health care service contractor, it entered into

          contracts with O.S.T. and L.H. for individual policies, and neither party questions that

          the plans provide coverage for medical and surgical services. The plans contain a

          blanket exclusion for all neurodevelopmental therapies, meaning that the plans



                                                       13
                                          
          0. S. T by and through his parents, G. T and E. S. et at.
          v. Regence B/ueshield, No. 88940-6

          exclude therapies regardless of whether they are medically necessary. Therefore,

          the blanket exclusion violates the mental health parity act if neurodevelopmental

          therapies may be medically necessary to treat mental disorders.

                   "Medically necessary" is defined under Regence BlueShield contracts:

                   MEDICALLY NECESSARY: Means health care services or supplies
                   that a Physician or other health care provider exercising prudent clinical
                   judgment, would provide to a Member for the purpose of preventing,
                   evaluating, diagnosing or treating an illness, injury, disease or its
                   symptoms and that are:

                   1.17.1 In accordance with generally accepted standards of medical
                   practice;

                   1.17.2 Clinically appropriate, in terms of type, frequency, extent, site
                   and duration, and considered effective for the Member's illness, injury
                   or disease; and

                   1.17. 3 Not primarily for the convenience of the Member, Physician or
                   other health care provider, and not more costly than an alternative
                   service or sequence of services, or supply at least as likely to produce
                   equivalent therapeutic or diagnostic results as to the diagnosis or
                   treatment of the Member's illness, injury or disease.

                For these purposes, "generally accepted standards of medical practice"
              • means standards that are based · on credible scientific evidence
                published in peer-reviewed medical literature generally recognized by
                the relevant medical community, Physician Specialty Society
                recommendations and the views of Physicians practicing in relevant
                clinical areas and any other relevant factors ..

          (Emphasis added.)

                   Regence BlueShield argues that there is a genuine issue of material fact

          concerning whether neurodevelopmental therapies may be "medically necessary."

          However, there is no real disagreement that neurodevelopmental therapies meet the

          definition of "medically necessary" in Regence BlueShield's own contract By the




                                                         14
                                               
          0. S. T by and through his parents, G. T and E. S. et a/.
          v. Regence Blueshield, No. 88940-6

          terms of the contract, a service may be "medically necessary" if it treats the

          symptoms of a disease or illness (and meets other enumerated qualifications). The

          service does not need to cure the illness; it is sufficient to treat the symptoms of the

          illness.

                    The executive medical director at Regence BlueShield, Dr. Joseph Gifford,

          recognizes, "[Autism Spectrum Disorder (ASD)] is a complex disorder, the exact

          cause of which is unknown. Most services are focused on improving physical, social,

          and functional problems that impact the functional status of individuals." 10

                    The plaintiffs submitted declarations from Dr. Charles Cowan, the medical

          director of Seattle Children's Hospital Autism Center and a clinical professor in

          pediatrics and psychiatry at the University of Washington School of Medicine. He

          states:

                     Neurodevelopmental therapies (such as speech, occupational, and
                     physical therapies) are a critical component of treating autism. Often,
                     these therapies are the only specialized medical interventions provided
                     to young children with autism. In Washington [S]tate, it is a standard
                     medical practice to have young children suspected of having autism
                     evaluated by neurodevelopmental therapists, and if such evaluations
                     reveal significant delays, treated with speech, occupational and
                     physical therapy.

          Dr. Cowan additionally states:

                     [T]he medical community has embraced the conclusion that
                     neurodevelopmental therapies treat ASD as well as many other
                     developmental disorders.     Like insulin therapy for diabetics,
                     neurodevelopmental therapies address the fundamental symptoms of

          10Dr. Gifford also states that neurodevelopmental therapies do not actually treat the autism.
          He does not consider treatment to include services that improve the function of the
          beneficiary. However, such services meet Regence BlueShield's definition of "medically
          necessary."


                                                         15
   0. S.                                 
                 T by and through his parents, G. T and E. S. eta!.
          v. Regence Blueshield, No. 88940-6

                 the conditions and can dramatically improve those symptoms. The
                 purpose of neurodevelopmental therapies ... is to attempt to restore a
                 child's functional capacity to develop in a manner more consistent with
                 the normal pattern of human development. With these therapeutic
                 interventions, a child with ASD may be restored to the normal curve of
                 developmental milestones, or as near normal as possible.

                 Despite Regence BlueShield's contention, there is no genuine issue

          preventing summary judgment-reasonable minds could not differ when viewing the

          evidence in the light most favorable to the defendant.            Neurodevelopmental

          therapies may be medically necessary under Regence BlueShield's broad definition

          of the term because neurodevelopmental therapies treat the symptoms of autism (a

          mental disorder recognized in the DSM-IV-TR).           Therefore, blanket exclusion of

          these therapies violates the mental health parity act.

                                                CONCLUSION

                 We affirm the trial court's order of partial summary judgment.         Regence

          BlueShield's blanket exclusion of neurodevelopmental therapies in its individual

          policies violates the mental health parity act. If neurodevelopmental therapies are

          medically necessary to treat mental disorders (and the contract provides coverage

          for medical and surgical services), Regence BlueShield must provide coverage for

          the therapies. The exclusion is void and invalid as a matter of VVashington law.




                                                       16
                                          
              0. S. T by and through his parents, G. T and E. S. eta!.
              v. Regence Blueshie/d, No. 88940-6




                      WE CONCUR.




                                                             17